            Case 1:04-cv-03294-CAP Document 1090 Filed 03/10/20 Page 1 of 3
                   Case: 17-15695 Date Filed: 03/10/2020 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                        March 10, 2020

Clerk - Northern District of Georgia
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 17-15695-AA
Case Style: Federal Trade Commission v. Hi-Tech Pharmaceuticals, Inc., et al
District Court Docket No: 1:04-cv-03294-CAP

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
         Case 1:04-cv-03294-CAP Document 1090 Filed 03/10/20 Page 2 of 3
                Case: 17-15695 Date Filed: 03/10/2020 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                                 For the Eleventh Circuit
                                     ______________

                                           No. 17-15695
                                          ______________

                                     District Court Docket No.
                                       1:04-cv-03294-CAP

FEDERAL TRADE COMMISSION,

                                                     Plaintiff - Counter Defendant - Appellee,

CERTUSBANK, N.A.,

                                                     Plaintiff,

versus

NATIONAL UROLOGICAL GROUP, INC.,
d.b.a. Warner Laboratories, et al.,

                                                     Defendants - Counter Claimants,

HI-TECH PHARMACEUTICALS, INC.,
corporations,
JARED WHEAT,
individually and as officers of the corporations,
STEPHEN SMITH,
individually and as officers of National Urological Group,
Inc., and National Institute for Clinical Weight Loss, Inc.,

                                                     Defendants - Appellants,

THOMASZ HOLDA,
individually and as officers of the corporations, et al.,

                                              Defendants.
                       __________________________________________

                       Appeal from the United States District Court for the
                                  Northern District of Georgia
                       __________________________________________




ISSUED AS MANDATE 03/10/2020
        Case 1:04-cv-03294-CAP Document 1090 Filed 03/10/20 Page 3 of 3
               Case: 17-15695 Date Filed: 03/10/2020 Page: 2 of 2



                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                   Entered: September 18, 2019
                         For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Jeff R. Patch




ISSUED AS MANDATE 03/10/2020
